This action was brought to recover one-half part of the balance of certain moneys received by the defendants, as agents of the owners of the brig Crimea, for the freight and demurrage of that vessel on a voyage from Cardenas to New York, which ended in May, 1857. The plaintiffs were the owners of one-half of the brig, and the voyage appears to have been prosecuted on behalf of the owners. The defense was the same which was introduced by the defendants in the case of Merritt and others against the same defendants, considered at this term. Those plaintiffs were the owners of three-eighths of the brig, and by the judgment in that case, recovered that proportion of the moneys in the defendant's hands. The only difference in the cases, besides the different proportions claimed, is that the title of the present plaintiffs to their shares of the vessel accrued by purchase in March, 1857, after the account which the defendants claimed to retain had arisen, whereas Merritt and his co-plaintiffs were part owners in 1855, when that account arose; and that in the present case the plaintiffs were joint owners of their one-half, while in the other case the plaintiffs were each owners of separate shares, as tenants in common of the vessel. These distinctions, if they were of any account, would be favorable to the present plaintiffs. But in the view I have taken of the case of Merritt and others, the defendants had no valid answer to the action. Hence they can have none in the present case.
The judgment of the Supreme Court must be affirmed. *Page 44